DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 30 June 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the current source” which lacks antecedent basis within the claim.  There is no recitation of a current source, and thus it is unclear if “the current source” is referring to the “energy source” or if the recitation is meant to recite “a current source.”
Claims 2-9 are rejected due to their dependency from claim 1.

Allowable Subject Matter

Claims 10-20 are allowed.

Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The primary reasons for indicating allowable subject matter is that the independent claims each similarly recite “receive an amount of time between a trailing edge of the first current pulse and a leading edge of a second current pulse…based on the received amount of time…compute at least one of an amplitude of a porch pulse or a duration of the porch pulse; cause the pulse circuitry to transmit the porch pulse to the pulsed laser subsequent to the pulse circuitry transmitting the first current pulse to the pulsed laser but prior to the pulse circuitry transmitting the second current pulse to the pulsed laser, wherein the porch pulse is prepended to the second current pulse and has the at least one of the computed amplitude or the computed duration, and further wherein the amplitude of the porch pulse is greater than an amplitude of a bias current of the pulsed laser, and…wherein the pulsed laser emits a second pulse of light based upon the porch pulse and the second current pulse” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Bazzani (US 2009/0175302); Bazzani (US 8,750,341); Rothaar (US 8,605,764); Takeda (US 2006/0114271); Brown (US 2009/0028199); Montgomery (US 5,400,351); Sprague (US 2007/0086495); Moench (US 2019/0097393); Gudaitis (US 2019/0123512)) disclose a display system comprising pulse circuitry and a pulsed laser wherein the pulse circuitry transmits first and second pulses to the laser.  Further, Sprague, in particular, discloses a compensation pulse which is used to create a relatively uniform rate of power dissipation in the laser (See paragraphs [0048]-[0049] of Sprague).  However, the prior art fails to particularly teach of receiving an amount of time between a trailing edge of the first current pulse and a leading edge of a second current pulse and further of computing at least one of an amplitude of a porch pulse or a duration of the porch pulse (the compensation pulse in Sprague) based on the received amount of time.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
9 May 2022